DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationship include particular structural and/or functional language directed to: (claim 1) how, in what way, and by what means the function of opening a door of the door opener cannot be determined from the language (no opening operation can be determined from the claim); it is unclear what structurally and functional constitutes an opening of the door in the context of the claim language; (claim 1) the intended structural and/or functional purpose of one of more attachment devices is unclear in the context of the claim language; (claim 2) the intended structural and/or functional purpose of the language of the claim is unclear in the context of the claim language—this issue of lack of structural and/or functional clarity of purpose of claim elements is also true throughout essentially all of the remaining claims. 
The same of similar 112 issues as above are found throughout the reminding claims. 
In claim 1, note that “said attachment devices attaching said bracket to the door…” creates a combination/subcombination issue in that it appears from the language that the door is being positively claimed along with the door opener. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael et al., US Patent 9,115,530.  As in claim 1, a door opener adapted to allow a user to open a door without requiring the use of a hand, the door having a bottom, (the door is capable of having an automated latching system for latching and unlatching the door), the opener comprising: (a) a bracket 102, said bracket having a substantially rigid base plate configured to cradle at least in part a human foot, said bracket configured for attachment to the door in proximity to the door bottom; and (b) one or more attachment devices (including or for 118 and/or 120), said attachment devices are capable for attaching said bracket to the door in proximity to said base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. in view of Milo, US Patent 7,772,512.
Regarding claim 2, although Michael does not explicitly teach the use of the claimed wireless transmitter and switch structure for generation of a wireless signal, Milo provides this structure in a push plate assembly with a door opener operation serving as one of its potential functional uses (see column 1, lines 11-17).  As well known in the art of wireless mechanical devices, the wireless structure and function of the device of Milo provides the benefit of remote wireless operation of a desired device, including a door opener, door lock, door latch, etc.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the device of Michael to include such claimed wireless structure, as generally taught by Milo, for the purpose of providing the benefit of remote wireless operation of a desired device, including a door opener, door lock, door latch, etc., in a foot operated application.   
Regarding claims 3-6, although use of a computer control unit appears to not be explicitly provided by the combination, the examiner serves Official Notice that it is highly common, if not inherent, for wireless receiver devices of transmitted wireless signal to work in conjunction with some kind of computer control unit for interpreting the signal, and executing the designed/desired output results.  It would have been obvious to include such structure in the design of the combination for the purpose of interpreting the signal, and executing the design/desired output results, as well known in the art.  In addition, regarding other limitations associated with claims 3-6, including the time delay feature, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 7, the combination would obviously produce a housing which may be considered a switch housing. 
Regarding claims 8 and 9, such limitations are obvious to one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 10-17 are rejected using the same or similar reasoning as the above rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675